DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method, classified in B27N3/02.
ll. Claims 8-13, drawn to a system, classified in B29C43/48.
Inventions l and ll are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another materially different process, i.e., the system can be used to performing severing and then profiling.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Andrew Wilford (Reg. No. 26,597) on 08/08/2022 and in the amendment filed on 08/11/2022 a provisional election was made to prosecute the invention of Group l, claims 1-7, 10 and 11. Affirmation of this election must be made by applicant in replying to this Office action. Claims 8-9 and 12-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
During the interview on 08/11/2022, Attorney Wilford responded that the limitation “system” in each line 1 of claims 10 and 11 have not been replaced to – method – by mistake. (See the attached interview summary)

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/07/2021 has an error in the publication number. Examiner has corrected the publication number.
The reference with the corrected publication number has been considered by the examiner.

Claim Objections

Claims 2, 10 and 11 are objected to because of the following informalities: 
In claim 2, Applicant has been advised to replace “strand” in line 3 to – the strand --; and
In claims 10 and 11, Applicant has been advised to replace “system” in each line 1 to – method --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the profiling station" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vlassenrode et al. (US 2022/0120095) in view of Wang et al. (CN 109500976A_Machine translation provided herewith) and Emery (US 3,577,936).

With respect to claims 1, 3, 4 and 11, Van Vlassenrode teaches a method for making construction boards (“a method for making a floor or wall panel”, Pa [0014]), the method comprising the steps of:
hot-pressing particles in a continuous belt press to form a longitudinally extending, continuous and hot composite strand (“ii) a heating zone for heating the polymer powder; iii) a forming zone for forming a polymer substrate from the polymer powder, said forming zone comprising a steel belt press that defines an opening between which the two conveyor belts run, with the product gap between them”, Pa [0017], [0018], [0021] and [0022]; and “Owing to the heating in the heating zone, and possibly in the forming zone, the powder will melt and the powder is converted to a substrate, in sheet form.”, Pa [0029]); and 
transversely severing the strand to form a succession of boards (“The surfaces thus obtained may be cut or sawn into panels.”, Pa [0044]).

Van Vlassenrode further teaches that cooling the substrate after hot-pressing in the forming zone (Pa [0023] and Fig. 1), but is silent to profiling an edge of the strand into a nonsquare profiled contour before substantial cooling of the boards and while same is at a predetermined temperature above ambient temperature.
In the same field of endeavor, production method of particleboard, Wang teaches that the method comprises hot pressing → cutting edge → cooling (Pa [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing of invention to modify Van Vlassenrode with the teachings of Wang and additionally perform cutting edge after hot pressing and before cooling for the purpose of trimming the edges. Since cutting edge is performed after hot pressing before cooling, one would have appreciated that the cutting edge would be performed at a predetermined temperature above ambient temperature.

Wang is silent to profiling an edge of the strand into a nonsquare profiled contour.
Emery related to a stool and teaches that the stool comprises multiple stacked plywood platens with their rounded sanded edges (Co 1 li 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing of invention to modify Van Vlassenrode in view of Wang with the teachings of Emery and perform rounding the edges in cutting-edge step for the purpose of forming the stool including multiple panels with rounded edges.

With respect to claim 2, since the combination as applied to claim 1 above teaches that the boards are profiled after hot-pressing and before cooling, and Van Vlassenrode further teaches that the hot-pressing temperature is between 180 and 240C°C (Pa [0078]) and the cooling temperature is roughly 100°C (Pa [0081]), in this modification, the boards would be profiled at a temperature between 100°C and 240°C, and this temperature range overlaps the claimed temperature range (a temperature below a temperature at which strand leaves the press and above a temperature midway between the temperature at which the strand leaves the press and ambient temperature). Thus, one would consider the invention to be obvious because the temperature range of taught by the prior art overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. (See MPEP 2144.05 (I))

With respect to claim 5, Van Vlassenrode as applied to claim 1 above further teaches the step after the edge profiling and before the transverse severing of: coating at least the upper or lower face of the strand (“The layered structure of layers of powder is squeezed between the conveyor belts and led through the cooling zone 500.”, Pa [0081]; “In a subsequent laminating step 600, a decorative PVC film 610 (which is printed with a decorative pattern) and a transparent PVC wearing layer 620 are first warmed on their underside by IR radiators 630 and 640, and then pressed against the upper surface of the substrate with nip rollers 650.”, Pa [0082]; “The product thus obtained can be cut into rigid PVC planks”, Pa [0086]).

With respect to claims 6 and 7, Van Vlassenrode as applied to claim 1 above further teaches the step after the edge profiling and before the transverse severing of: coating the upper face of the strand (“The layered structure of layers of powder is squeezed between the conveyor belts and led through the cooling zone 500.”, Pa [0081]; “In a subsequent laminating step 600, a decorative PVC film 610 (which is printed with a decorative pattern) and a transparent PVC wearing layer 620 are first warmed on their underside by IR radiators 630 and 640, and then pressed against the upper surface of the substrate with nip rollers 650.”, Pa [0082]; “The product thus obtained can be cut into rigid PVC planks”, Pa [0086]), but does not specifically teach coating both the upper and the lower face of the strand.
However, one would have found it obvious to coat the lower face of the strand with the same layers for the purpose of obtaining the same property on both sides, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

With respect to claim 10, Van Vlassenrode as applied to claim 1 above further teaches that the transverse severing is effected by a saw downstream of the profiling station (“The surfaces thus obtained may be … sawn into panels.”, Pa [0044]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742